Title: To James Madison from William Harris Crawford, 27 April 1816
From: Crawford, William Harris
To: Madison, James


                    
                        
                            Sir,
                            Department of War, April 27. 1816.
                        
                        I have the honor to propose for your approbation the following appointments in the Staff for the northern division of the Army of the United States:
                        
                            W. H. C.
                        
                    
                    
                        
                            
                                Charles K. Gardner
                                
                                Adjutant General.
                            
                            
                                R. M. Kirby
                                }
                                Assistant Adjutant Generals.
                            
                            
                                J. B. T. Romayne
                                
                            
                            
                                John E. Wool
                                
                                Inspector General.
                            
                            
                                F. S. Belton
                                }
                                Assistant Inspector Generals.
                            
                            
                                William McDonald
                                
                            
                            
                            
                                James R. Mullany
                                
                                Quarter Master General.
                            
                            
                                Milo Mason
                                }
                                Assistant Deputy Quarter Master Generals.
                            
                            
                                C. Vandeventer
                                
                            
                            
                                Rider H. Winder
                                }
                                Judge Advocates.
                            
                            
                                Edmund B. Duvall
                                
                            
                            
                                David S. Townsend — Paymaster to the 5th. Battallion of the Corps of Artillery.
                            
                            
                                Satterlee Clark —
                                
                                Paymaster to the 6th. do.
                            
                            
                                D. Gwynne
                                
                                Paymaster to the 7th. do.
                            
                            
                                W. D. Lawrence
                                
                                Paymaster to the 8th. do.
                            
                            
                                Aaron J. Booge
                                }
                                Chaplains.
                            
                            
                                Cave Jones
                                
                            
                            
                                John Anderson
                                }
                                Topographical Engineers.
                            
                            
                                Isaac Roberdeau
                                
                            
                            
                                Stephen H. Long
                                
                            
                            
                                James Mann
                                
                                Hospital Surgeon.
                            
                            
                                W. V. Wheaton
                                
                                Post Surgeon.
                            
                        
                    
                